DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over HAAG (US 2019/0016218) in view of PFISTER (US 3,491,326).
 	Regarding claim 10, HAAG discloses a method, comprising: 
 	providing a charging plug (620, Fig. 6; 720, Fig. 7) which can be extended in a direction (¶ 0027) of a motor vehicle (102, Fig. 1; 302, Fig. 3), wherein the charging plug has a cylindrical base body (as shown in Fig. 7 & 8), on the lateral surface of which multiple electrical contacts are arranged (814, Fig. 8A); 
 	the charging plug is connected to a base element which can be displaced by the lifting device, via an elastic element, the elastic element allowing the charging plug to tilt flexibly with respect to the base element at least temporarily (¶ 0030-0033: the spring is an elastic element); and 
 	supplying the motor vehicle with electrical energy (¶ 0003, 0017) via a conductive plug connection of the charging plug (814, Fig. 8).
 	HAAG fails to disclose the base body being encompassed by a protective ring which covers the contacts in a first position and releases the contacts in a second position for contacting counter contacts of the charging socket.
 	PFISTER discloses the base body being encompassed by a protective ring (115) which covers the contacts (109) in a first position (as shown in Fig. 1; the cover is spring loaded as described in col 5, ll. 57-67) and releases the contacts in a second position (as shown in Fig. 2) for contacting counter contacts (208) of the charging socket (col 5, l. 68 – col 6, l. 5).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the protective ring as recited in order to provide an electrical connector with protection of the contacts against moisture and atmosphere both in the engaged condition and in the disengaged condition (PFISTER, col 2, ll. 25-32).
Allowable Subject Matter
Claims 1-7 and 9 are allowed.
 	The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 1, the prior art fails to disclose “the contacts are in the form of energy transmission contacts and the charging plug has signal transmission contacts in addition to the energy transmission contacts, the energy transmission contacts and the signal transmission contacts being arranged alternately over a circumference of the base body of the charging plug, and the energy transmission contacts having larger dimensions in a circumferential direction than the signal transmission contacts”. It would not have been obvious to modify the prior art to arrive at the claimed invention. Regarding claims 2-7 and 9, these claims are dependent from claim 1 and are therefore allowable for the same reasons as independent claim 1.
Response to Arguments
Applicant’s arguments with respect to claim(s) 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL HERNANDEZ whose telephone number is (571)270-7916. The examiner can normally be reached Monday-Friday 7a - 3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Manuel Hernandez/Examiner, Art Unit 2859                                                                                                                                                                                                        August 5, 2022

/EDWARD TSO/Primary Examiner, Art Unit 2859